FILED
                              NOT FOR PUBLICATION                              OCT 07 2011

                                                                          MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GARY EWING,                                        No. 10-55508

                Plaintiff - Appellant,             D.C. No. 2:09-cv-08471-VAP-AN
    v.

J. RUANO, Correctional Counselor II,               MEMORANDUM *
individual; et al.,

                Defendants - Appellees.



                      Appeal from the United States District Court
                          for the Central District of California
                      Virginia A. Phillips, District Judge, Presiding

                            Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

         Gary Ewing, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his safety. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under 28 U.S.C. §§ 1915A and 1915(e)(2). Resnick v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hayes, 213 F.3d 443, 447 (9th Cir. 2000); Barren v. Harrington, 152 F.3d 1193,

1194 (9th Cir. 1998) (order). We reverse and remand.

      Ewing’s complaint, liberally construed, was sufficient to require that the

district court order the complaint to be served. Accordingly, we reverse the

judgment and remand with instructions for the district court to order service by the

United States Marshal.

      Ewing shall bear his own costs on appeal.

      Ewing’s pending motion to extend time to file his opening brief is granted.

We have considered the opening brief filed on September 1, 2010.

      REVERSED and REMANDED.




                                          2                                    10-55508